Citation Nr: 0705474	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  02-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for status post decompression and fusion of the L5-S1 
intervertebral disc space of the lumbar spine, due to 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from November 1972 to 
March 1973, from January 1981 to November 1984, and from 
March 1985 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that assigned a 10 percent disability rating for a 
post-operative lumbosacral spine disability, after granting 
service connection for the same.  The veteran appealed the 
assigned rating.  By a rating action dated in July 2004, the 
10 percent rating assigned for the veteran's low back 
disability was increased to 20 percent, effective from 
October 2000 (date of claim).  Jurisdiction over the matter 
was transferred to the Phoenix RO during the pendency of the 
appeal.

In March 2005, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for the purpose of curing 
due process deficiencies.  The matter was returned to the 
Board in December 2006.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

When he was last examined in July 2003, the veteran 
complained of an extreme limitation in forward bending.  He 
said there were several tasks that he was only able to 
accomplish while sitting on the floor.  He also complained of 
an inability to lift heavy objects and stand or sit for 
prolonged periods of time.  The examination report, which is 
now over three-and-half years old, did not fully address the 
questions of whether there was functional loss due to pain 
under 38 C.F.R. § 4.40 and/or functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The report also indicated that the veteran 
had a reduced ankle reflex.  As the veteran provides a 
history of surgery conducted in 1992 that revealed a bone 
spur exerting pressure on the nerve root, a neurological 
examination is deemed necessary in order to determine whether 
or not the veteran's current right lower extremity 
neurological deficit is related to his service-connected low 
back disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the name(s) of any medical care 
provider that has treated him for his low 
back disability since October 2000.  
After obtaining the necessary medical 
release, those records should be 
obtained.  Any negative responses should 
be properly annotated in the claims file.

2.  Once the foregoing development has 
been accomplished, and the available 
medical records have been associated with 
the claims file, the RO should schedule 
the veteran for a VA examination of his 
lumbosacral spine.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests, including x-rays if 
indicated, should be conducted.  A 
rationale for any opinion expressed 
should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
lumbosacral spine disorder.  The examiner 
should also identify any orthopedic and 
neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

With regard to any neurological 
disability resulting from the service-
connected back disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.  
The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



